Exhibit STOCKHOLDERS AGREEMENT THIS STOCKHOLDERS AGREEMENT (the “Agreement”) is made and entered into as of September 29, 2009 (the “Effective Date”) by and among VENSURE EMPLOYER SERVICES, INC., an Arizona corporation (“Vensure” or the “Company”), the Person(s) who have executed this Agreement on the Investors Signature Page hereof under the heading “INVESTORS” (individually, an “Investor” and collectively, the “Investors”); FUND.COM INC., a Delaware corporation (“FNDM”); and the record owners of shares of Common Stock of the Company who have executed this Agreement on the Stockholders Signature Page under the heading “STOCKHOLDERS” (each a “Stockholder” and collectively the “Stockholders”), and any other person(s) or entity(ies) who subsequently becomes a party to this Agreement. RECITALS: WHEREAS, the Stockholders are the owners of (a) an aggregate of 1,000,000 shares of Common Stock of the Company, representing 100% of the issued and outstanding shares of the Common Stock of the Company, as set forth on Schedule A, and (b) FNDM is the owner of 218,883.33 shares of the Series A Preferred Stock of the Company; and WHEREAS, the Investors have provided the Company with loans and advances of $1,700,000 and have arranged for letters of credit aggregating $750,000 for the benefit of the Company, all pursuant to the terms of the Investment Agreement; and WHEREAS, the Company, FNDM, the Investors and the Stockholders wish to enter into this Agreement to document their agreement and understanding regarding certain restrictions and controls on the management and operation of the Company and transfers and other dispositions of the Common Stock and the Series A Preferred Stock; and WHEREAS, except with respect to the Investment Agreement, and the Transaction Documents referred to therein and executed pursuant thereto, this Agreement and the terms and covenants contained herein shall supersede and take precedence to similar terms and covenants set forth in any other agreement between the Company and its Stockholders, including, without limitation, a letter agreement, dated as of July 27, 2009 (the “Prior Agreements”). NOW THEREFORE, in consideration of the foregoing recitals and the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows: ARTICLE1
